NONPRECEDENTIAL  DISPOSITION  
                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                           United States Court of Appeals
                                         For  the  Seventh  Circuit
                                         Chicago,  Illinois  60604  
                                          Argued  January  7,  2016  
                                          Decided  January  22,  2016  
  
  
                                                       Before  
  
                                 FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                 DANIEL  A.  MANION,  Circuit  Judge  
  
                                 DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  15-­‐‑1480                                                             Appeal   from   the   United  
                                                                            States   District   Court   for   the  
COACH,  INC.,  and  COACH  SERVICES,  INC.,                                 Northern   District   of   Illinois,  
     Plaintiffs-­‐‑Appellees,  
                                                                            Eastern  Division.  
                    v.                                                        
                                                                            No.  13  C  7165  
DI  DA  IMPORT  AND  EXPORT,  INC.,                                         Samuel  Der-­‐‑Yeghiayan,  Judge.  
       Defendant-­‐‑Appellant.  
  

                                                        Order  
        
      Coach  contends  in  this  suit  under  the  Lanham  Act  that  DI  DA  infringed  its  trade-­‐‑
marked  double-­‐‑C  logo.  The  district  court  wrote  an  opinion  concluding  that  Coach  is  
likely  to  prevail  and  is  entitled  to  interlocutory  relief.  2015  U.S.  Dist.  LEXIS  22222  (N.D.  
Ill.  Feb.  25,  2015).  DI  DA  immediately  appealed.  
        
      The  parties’  briefs  disagree  about  what  relief  the  district  court  afforded  to  Coach,  
and  consequently  they  disagree  about  the  standard  of  review  and  the  appropriate  legal  
analysis.  A  little  searching  through  the  record  revealed  the  reason  for  this  disagreement:  
the  district  court  had  not  awarded  any  relief.    It  issued  an  opinion  but  not  an  injunction  

                                                                                                                        
No.  15-­‐‑1480                                                                                        Page  2  

and  did  not  try  to  comply  with  Fed.  R.  Civ.  P.  65(d)(1).  After  the  panel  identified  this  
shortcoming  during  the  oral  argument,  Coach  returned  to  the  district  judge  and  asked  
him  to  issue  a  formal  order.  The  judge  complied  and  entered  a  document  captioned  
“Temporary  Restraining  Order.”  Just  to  make  sure  that  we  did  not  take  that  caption  as  a  
misnomer—issuing  a  TRO  three  years  into  a  lawsuit  makes  little  sense—the  order  states  
explicitly  that  it  took  effect  on  February  25,  2015,  and  expired  on  March  11,  2015.  
       
     The  district  court’s  order  presents  DI  DA  with  two  insuperable  problems.  First,  the  
order’s  caption  and  limited  duration  show  that  it  is  a  genuine  TRO,  which  canonically  
cannot  be  appealed.  Sampson  v.  Murray,  415  U.S.  61,  86  &  n.58  (1974).  Second,  the  order’s  
expiration  means  that  DI  DA  is  not  now  bound  by  any  injunctive  order  and  cannot  ap-­‐‑
peal  for  that  reason  as  well;  DI  DA  is  not  adversely  affected  by  the  belated  TRO,  which  
expired  before  being  issued.  
       
     DI  DA  has  asked  us  to  retain  jurisdiction  in  case  the  district  court  should  issue  a  pre-­‐‑
liminary  injunction,  as  Coach  has  asked  it  to  do.  But,  if  the  district  court  issues  an  ap-­‐‑
pealable  order,  DI  DA  may  file  a  new  appeal.  Any  such  appeal  will  be  submitted  to  this  
panel  under  Operating  Procedure  6(b),  after  an  abbreviated  briefing  schedule  that  per-­‐‑
mits  the  parties  to  supplement  their  current  briefs  with  arguments  appropriate  to  what,  
if  anything,  the  district  court  does  in  response  to  Coach’s  request.  The  current  appeal,  
which  concerns  the  district  court’s  decision  of  February  2015  and  an  expired  TRO,  is  no  
longer  live.  
       
     This  appeal  is  dismissed  for  want  of  jurisdiction.